— CaSa ge 16484098 28-NSIRSIT MD oDauaneAe 4 FilFildd MYO 1P aBagedi O11

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

we x
JANE DOE,
|
Plaintiff, r
STIPULATION OF
| CONFIDENTIALITY AND
-against- PROTECTIVE ORDER
|
| 16-CV-9870 (NSR\JCM)
SABINA KAPLAN, et al.,
Defendants. |
x

 

WHEREAS discovery exchanged between Plaintiff and Defendants Kaplan, Snyder, and
Padilla (“Represented Defendants”) may include the production of information and/or documents °
that (a) contain highly sensitive information, policies, procedures or other matters that, if disclosed, |
could jeopardize correctional or institutional safety, security or good order, or (b) contain
information that is confidential under state or federal law,

IT IS HEREBY STIPULATED AN D AGREED that:

1. Definitions. The following terms shall have the following meanings. The term
“document” as used herein is defined to be synonymous in meaning and equal in scope to the usage
of this term in Federal Rule of Civil Procedure 34(a) and Rule 26,3(c)(2) of the Local Civil Rules
of this Court. "DOCCS" means the New York State Department of Corrections and
Community Supervision. "OMH" means the New York State Office of Mental Health.

2, As set forth herein, Confidential, Highly Confidential, and Attorneys Eyes Only
Material shall be treated as confidential and not disclosed, except to the extent provided in

this Order or as otherwise ordered by the Court,

Page { of 11

 
CaSO 9216-49- O98 PEMSRSICM ODAARAEHE 4 Fileddd Ands1 Papagech dt 11

3. "Confidential Material" means documents or other materials produced

pursuant to this Order which,any producing party in good faith believes (a) are confidential

> -
vi

under state or federal law, or (b) contain sensitive information that requires protection from

general or public disclosure, (c) would jeopardize correctional or institutional safety, security or
good order, or (d)} which contain’ personal or identifying information of DOCCS or OMH
employees or inmates. Without limiting. the foregoing, regardlers of who is the producing
party, the parties agree that “Confidential Material” shall include documents or other

™ t

materials concerning sexual history, sexual or physical abuse, and mental health or medical

history. The parties will use best efforss to avoid designating a3 “Confidential” documents

or materials that are publicly available o or in n the public domain.

4. Confidential Material may not be shown, produced, disclosed, or discussed

aye

with anyone except counsel for Plainciff Plajntth Counsel for Represented Defendants,
Represented Defendants, aud poccs or OMB 2 smpiojes, to the extent that they would have
access to the Confidential Maverial.as part cf their : imple; yment with DOCCS or OMH.

| 5, "Highly Confidential Material" means any documents or other materials
produced pursuant to this Order which the producing party in good faith believes, for
individual or institutional safety and security 1 reasons, should not be disclosed to any person
other than counsel for Plaintiff and counsel for Represe ented Defendants, and DOCCS or
OMH employees, to the extent that they would have access to the Highly Confidential
Material as part of their employment w‘th poccs or OMH.

6, Highly Confidential Material ma; not be shown, produced, disclosed, or

diseussed with anyone except counsel for Piaintiff and counsel for Represented Defendants,

Tape 2 of 1i
CaGaTe1B ih-OS8RO-NSREIC NDOSbt snd 4 F ileded LOW 1Pabeged of 11

except that: (i) Highly Confidential Material may be shown, produced, disclosed, or
discussed with DOCCS or OMH employees, to the extent that they would have access to the
Highly Confidential Material as part of their empigyment with DOCCS or OMH, and (ii)
Plaintiff's counsel may discuss Highly Confidential Material with Plaintiff, provided that
Plaintiff's counsel does not show, produce, or disclose documents containing Highly
Confidential Material to Plaintiff,

7. Notwithstanding the provisions of paragraph 6, Highly Confidential Material may
be shown to Plaintiff, a former DOCCS inmate, as follows: (i) Plaintiff's own medical records; (it)
Plaintiff's own mental health records, provided tat the review and determination required by New
York Mental Health Law § 33.16 has been completed before any records approved for release are
produced; and (iii) Plaintiff's own statements to the DOCCS Office of Special Investigations, or
its predecessor entity the DOCCS Office of the Inspector General, in connection with an
investigation conducted by that entity.

8. “Attorneys Eyes Only Material" means any documents or other materials
produced pursuant to this Order which the ‘producing party in good faith believes, for
individual or institutional safety and security reasons, should not be disclosed to or discussed
with any person other than counsel for Plaintiff and counsel for Represented Defendants and
DOCCS or OMH employees, to the extent that they would have access to the Attorneys Eyes
Only Materiais as part of their employment with DOCCS or OMH.

9. A designation of “Attorneys Eyes Only” means that it shall not be shown to,
released, disclosed, or discussed in any manner to or with any other person, including

Plaintiff, who does not fall within this paragraph. Plaintiffs counsel may not show,

Page 3 of 11

 
CaO S216 1-O987B-NSPEIC NPOBSORHERE 47 Hled 1168/18 AOSGeMA bF 14

produce, disclose, or discuss Attomeys F Byes es Only Material with Plaintift

10. Notwithstanding paragraph 4, 6, and 9, the parties agree that the receiving
party retains the right to object to and challenge the designation as Confidential, Highly
Confidential, or Attorneys Eyes Onl Material of any materials which the receiving party
believes should not be so designated ty following the procedures set forth in paragraph 14.

Li. Notwithstanding paragraphs 4, 6, and 9, Confidential, Highly Confidential, and
Attorneys Eyes Only Material may be also be disclosed to: employees or agents of counsel for
Plaintiff and Represented Defendants actively assisting in the prosecution or defense of this action:
expert witnesses or consultants retained for the purposes of the prosecution or defense of this
action, except that prior to any such expert witness or consultant being provided any such
materials, that person shail be given a copy of this Stipulation and Protective Order and shall
execute the Certification annexed hereto; the court rt reporter; the Court; any other person whe was
an author, sender, addressee, designated recivieni, or source of the Confidential, Highly
Confidential, and Attorneys Eyes Only Material; all deposition witnesses in this action, including
counsel for such witnesses, to the extent that Confidential, Highly Confidential, and Attorneys
Eyes Only Material is reasonably believed or expected to relate to the witnesses’ testimony except
that, prior to any such person being given access to the Confidential, Highly Confidential, and
Attomeys Eyes Only Material, counsel for the opposing party is given the opportunity to object to
disclosure of the Confidential, Highly Confidential, and Attorneys Eyes Only Material, and, should
disclosure be permitted, that person may Se shown the Confidential, Highly Confidential, or
Attorneys Eyes Only Material but will not be allowed to retain it; and such other persons otherwise

ordered by the Court. The parties reserve the right to renegotiate the process for objecting to

Page 4 of il
CaSede 1646-89 890709 SIC ND chatamenia 4 Fililad MUO 1PaBeged of 11

disclosure of Confidential, Highly Confidertial, and Attorneys Eyes Only Material to deposition
witnesses and propose a modification of this Order to the Court, should the process set forth herein |
prove unworkable,

12, The parties acknowledge that the production of Confidential, Highly Confidential,
and Attorneys Eyes Only Material pursuant to this Order shall not waive a party’s right to withhold
from production other material based on an assertion of any. statutory or common-law privilege or
waive any other party’s right to contest any such assertion of privilege,

13. All Confidential, Highly Confidential, and Attomeys Eyes Only Material shall be
stamped or otherwise designated "Confidential," "Highly Confidential," or “Attorneys Eyes Only”
by the party producing the information prior to such production.

i4. Ifa party objects to the designation of any document as Confidential, Highly
Confidential, and Attomeys Eyes Only Material, such party shall state such objection in writing to
the counsel for the party that designated the Confidential, Highly Confidential, and Attorneys Eyes
Only Material within 30 days of the objecting party’s receipt of the Confidential, Highly
Confidential, and Attomeys Eyes Only Material, Counsel shall in good faith attempt to resolve
such conflict. Ifthe conflict cannot be resolved among counsel, the objecting party shall, within
60 days of the initial objection, request the Court to remove the designation. Any disputed
documents shall be treated as Confidential, Highly Confidential, and Attorneys Eyes Only Material
until the parties resolve the conflict or the Court issues its ruling regarding the conflict.

15. An inadvertent failure to designate. Confidential, Highly Confidential, and
Attorneys Eyes. Only Material as such may be corrected by supplemental written notice, including

notice via email, given as soon as practicable. If a disclosing party makes a claim of inadvertent

Page 5 of 11

 
CaG@S216 4-098 76-NSREIT MOD GARTH? 4 Fl Faidd L061 B apagGeos bi 11

disclosure, the receiving party shall, within five business days, return or destroy all copies of the -
inadvertently disclosed information, and provide a certification of counsel that all such information
has been returned or destroyed. A receiving party may move the Court for an order compelling
production of the inadvertently disclosed information, The motion shall be filed under seal and
shall not assert as a ground for entering such an order the fact or circumstances of the inadvertent
production.

16. To the extent Plaintiffs counsel obtained copies of Confidential, Highly
Confidential, or Attorneys Eyes Only Material herein prior to the commencement of this action
and may have disclosed them or their contents to others, it shall not be deemed a violation of this
Stipulation and Protective Order, but such docurments and information shall be treated hereafter as
Confidential, Highly Confidential, or Attomeys Eyes Only Material.

15. Notwithstanding the treatment as Confidential, Highly Confidential, or Attorneys
Eyes Only Material of personnel, health care or mental health care records that contain personally
identifiable information concerning any employee of DOCCS or any inmate in the custody of
DOCCS, it is understood that the names, names of family members, residence addresses, employee
insurance information, Social Security numbers and/or Department Identification Numbers
(DIN”) of any employee or inmate who has not provided DOCCS with a duly executed
authorization permitting disclosure of such information shail be redacted from the documents
produced by DOCCS or OMH. Nothing herein will be deemed a waiver of Represented
Defendants’ objections to producing health care, mental health care or employment records in this

action.

16, —_ Alll transcripts of depositions taken in this Action will be treated as Attomeys Eyes

Page 6 of 11
CaGageTR i O98B8709 RSIC MD oBotumerif 4 Fil Gilad MMOW1P aBagek of11

Only in their entirety for thirty (30) days after being notified that a full and final copy of the
deposition transcript is available. During that thirty (30) day period, either party may designate

aS Confidential, Highly Confidential, or Attorneys Eyes Only Material any portion of the transcript, by page and
line, and any deposition exhibits, and such designation must be provided to Plaintiffs counsel and
Represented Defendants’ counsel in writing to be deemed effective. Any portion of the

deposition transcript or exhibits not so designated during the thirty 0) day period will not be

treated as Confidential, Highly Confidential, or Aarneys Eyes Only Material.
17. Canfidential, Highly Confidential, and Attorneys Eyes Only Material may be disclosed pursuant to

order of a court, administrative agency or tribunal with actual or apparent authority over Plaintiff's
or Represented Defendants’ counsel, provided, however, that, in the event that either party to this

Stipulation intends to produce documents containing Confidential, Highly Confidential, and Attorneys Eyes Only
Material or that contain Confidential, Highly Confidential, and Attorneys Eyes Only Material obtained from such

documents in response to such arder, the producing party shall serve notice of such order upon
opposing counsel, identifying by Bates numbers the documents it intends to produce, not less than
ten (10) business days prior to the production thereof, to give opposing counsel the opportunity to
seek 4 protective order against such production.

18. Except as provided in provided for'in paragraphs 4, 6, 7, and 9 herein, consented to

in writing by Represented Defendant's counsel, or ordered by the Court, and notwithstanding any

other term or provision contained in this Stipulation and Protective Order: (a) Attoneys Eyes Only

Material shal} not be released, shown to, disclosed, or discussed in any manner to any person who

Page 7 of 11

 
CaSAS2161G-D98 PE AVSESIE NP OB SRAM 4F ll Fqidd 14/46/18 AbAGerb GF 14

is or was an inmate in the custody of DOCCS, including Plaintiff, (b) Highly Confidential Material

shall not be shown to, released, disclosed, or discussed in any manner to any person who is or was.
an inmate in the custody of DOCCS, including Plaintiff, except that such information may be

discussed with Plaintiff, and (c) Confidentiai Material may not be shown to, released, disclosed,

or discussed in any manner to any person who is or was an inmate in the custody of DOCCS, with

the exception of Plaintiff.

19. Confidential, Highly Confidential, and Attorneys Eyes Only Material shall not be disclosed in open

court without first affording opposing counsel an opportunity to contest disclosure and/or

admissibility of the Confidential, Highly Confidential, and Attorneys Eyes Only Material.

20. In the event that a party intends to file with the Court any papers that attach or
enclose documents containing Confidential, Highly Confidential, or Attorneys Eyes Only Material
produced pursuant to this Stipulation and of Confidentiality and Protective Order or that contain
Confidential, Highly Confidential, or Attorneys Eyes Only Material obtained from such
documents, including deposition transcripts, that party shall file those materials under seal based

upon the producing party's designation and pursuant to the Court's instructions for filing documents

under seal. Any party filing a motion or other papers with the Court under seal shall also publicly
file a redacted copy of the same that redacts only the Confidential, Highly Confidential, or
Attorneys Eyes Only Material, or reference thereto, and does not redact text that in no material
way reveals the Confidential, Highly Confidential, or Attorneys Eyes Only Material.

2i. Nothing herein shall be deemed to waive any applicable privilege. Pursuant to
Fed. R. Evid. 502(d), no privilege or protection is waived by disclosure connected with this lawsuit,

nor is any such disclosure a waiver in any other federal or state proceeding, and any disclosed
Page § of 11
| CaGeage 1B h-O889670S RSC MD oDananeAad 4 Fil éildd MYOP1PaBaged 6111

material is subject to return to the producing party (“clawback”) on demand without any obligation

on the part of the producing party to demonstrate compliance with Fed. R. Evid. 502(b){1)-G)
relating to inadvertent disclosure,

22. No person receiving Confidential, Highly Confidential, or Attorneys Eyes Only
Material pursuant to this Stipulation and Protective Order shall disclose or discuss such
Confidential, Highly Confidential, or Attomeys Eyes Only Material in any manner, written or
oral, to or with any person who is not entitled to receive such Confidential, Highly Confidential,
or Attorneys Eyes Only Material pursuant to this Stipulation and Protective Order.

23. Confidential, Highly Confidential, or Attorneys Eyes Only Material produced
pursuant to the terms of this Stipulation and Protective Order shall be used by the receiving party
solely for the purposes of this action and solely to the extent necessary for the litigation of this
action, including any appeals thereof,

24. Within thirty (30) days of the conclusion of this Action, the non-disclosing parties
shall either return to the disclosing party all Confidential, Highly Confidential, and Attorneys
Eyes Only Material and any copies thereof which are in such non-disclosing party’s custody,
possession, or control; or securely destroy such materials, at the election of the disclosing party.

25, Nothing in this Order shall foreclose the parties from separately negotiating and
agreeing in writing to the confidential treatment of documents not contemplated by this Stipulation
and Protective Order.

26. The Court retains discretion whether to afford confidential treatment to any
confidential document or information contained in any confidential document submitted to the

Court in connection with any motion, application, or proceeding that may result in an order or

Page 9 of 11

 
CaS@52161R-DS8PEAVSESIT NP OBERT? 4 Filetidd LHdG1Papage 0b bE 11

decision by the Court.

Dated: New York, New York
Wh 20) 0°

JESSICA M. GORMAN
Attorney for Plaintiff

pr Qh O iN *

Law Office of Jessica M. Gorman
P.O. Box 706

Albany NY 12201

(518) 795-5022

 

 

SO ORDERED:
Dated: Alou. (3 2016
, Oe ™
bude py © I Caw <x
ULS.B.I. a

BARBARA D, UNDERWOOD
Attorney General of the State of New York

Attomey for Defendants Kaplan, Snyder,
and Padill

  

Kacie A. Lally
Assistant Attorney General
28 Liberty Street

New York, New York 10005
(212) 416-8599

Page 10 of 11
Cagaze 6-£6-098KR NSRIRMD documentos 7Filited 111 /09618P Rage dfafi1

CERTIFICATION

I certify my understanding that Confidential Material is being provided to me pursuant to
the terms and restrictions of the Stipulation and Protective Order in Doe v. Kaplan, 16 Civ. 9870
(NSR) (JCM), currently pending in the United States District Court for the Southern District of
New York. I further certify that I have read the Stipulation and Protective Order and agree to be
bound by it.

I understand that all provisions of the Stipulation and Protective Order restricting the
communication or use of Confidential Material, including but not limited to any notes or other
transcriptions made of Confidential Material therefrom, shall continue to be binding during the

pendency of and after the conclusion of this action.

Dated:

 

SIGNATURE

 

PRINT NAME

 

 

ADDRESS

 

TELEPHONE NUMBER

Page 11 of 11

 
